                                           Case 3:21-cv-04013-SK Document 19 Filed 08/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 21-cv-04013-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9              v.                                          DISMISSAL
                                  10     JOHN CHUNG- KAI CHAN, et al.,
                                  11                     Defendants.

                                  12          The parties filed a notice of settlement in which they advised the Court that the above
Northern District of California
 United States District Court




                                  13   captioned matter has provisionally settled. In light of the settlement, the Court HEREBY

                                  14   ORDERS that this action is DISMISSED without prejudice; provided, however that if any party

                                  15   hereto shall certify to this Court within ninety days, with proof of service, that the settlement was

                                  16   not consummated or that the agreed consideration for settlement has not been delivered over, the

                                  17   foregoing order shall stand vacated and this case shall be restored to the calendar and set for trial.

                                  18   If no certification is filed, after passage of ninety days, the dismissal shall be with prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 26, 2021

                                  21                                                     ______________________________________
                                                                                         SALLIE KIM
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
